DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the after final filed 07/30/2021.

Terminal Disclaimer

The terminal disclaimer filed on 07/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,587,434 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-3, 5-13, and 15-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.


Barde (2012/0324442) discloses a method of utilizing a hardware network interface card (NIC) in a gateway device of a datacenter to communicate a first plurality of packets for the datacenter and to communicate a second plurality of packets for a set of applications executing in a user space of the gateway device that utilize a network stack executing in a kernel space of the gateway device, the method comprising: sending and receiving the first plurality of packets between a set of host computers in the datacenter and devices outside the datacenter through a packet datapath executing in the user space of the gateway device, wherein the packet datapath communicates with the hardware NIC of the gateway device.

However, the prior art of record fails to teach or suggest forwarding a set of incoming packets in the second plurality of packets from the hardware NIC to the set of applications by sending the set of incoming packets (i) from the hardware NIC to the packet datapath, (ii) from the packet datapath to the network stack in the kernel space via a user-kernel transport driver connecting the network stack and the packet datapath, and (iii) from the network stack to the set of applications; and forwarding a set of outgoing packets in the second plurality of packets from the set of applications to the hardware NIC by sending the set of outgoing packets (i) from the set of applications to the network stack, (ii) from the network stack to the packet datapath via the user-kernel transport driver, and (iii) from the packet datapath to the hardware NIC as set forth in independent Claim 1.  The cited prior art does not teach or suggest forwarding a set of incoming packets in the second plurality of packets from the hardware NIC to the set of applications by sending the set of incoming packets (i) 

Similar limitations are present with independent claim 11. Therefore, Claims 1 and 11 are allowed because of the combination of other limitations and the limitations listed above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 

 /ANDREW WOO/ Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                                                                                                                                                                                                                               08/05/2021